Citation Nr: 1133135	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to restoration nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant served on active duty for training (ADT) with the Army Reserves from November 27, 1973 to March 23, 1974, during a period of war.  She also had active service from May 19, 1975 to February 13, 1976, which was not during a period of war.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 decision of the RO in Denver, Colorado.

The appellant did not report for a Board hearing that was scheduled to be conducted at the RO in April 2008.  To the Board's knowledge, she has offered no explanation as to why she was unable to appear and has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to the disposition of this appeal.

2.  The appellant's active duty service was not during a period of war.

3.  The appellant's ADT service was during a period of war, but she was not disabled from a disease or injury incurred or aggravated in the line of duty during that period.


CONCLUSION OF LAW

The appeal for restoration of VA pension benefits lacks legal merit.  38 U.S.C.A. §§ 101, 1521 (West. 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the pertinent facts are not in dispute; instead, resolution of the claim) is wholly dependent on interpretation of the applicable laws and regulations pertaining to wartime service and basic eligibility for pension benefits; therefore, the VCAA is inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Analysis of Pension Eligibility

Pension benefits are payable to veterans of a period or periods of war because of nonservice-connected disability or age.  The qualifying periods of war for this benefit are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era and the Persian Gulf War.  Basic entitlement exists if a veteran: (i) served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or (ii) served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or (iii) served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)); or (iv) served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war (38 U.S.C. 1521(j)); and (v) meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23; and (vi)(A) is age 65 or older; or (B) is permanently and totally disabled from nonservice-connected disability not due to such veteran's own willful misconduct.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(iii).

The definitional statute 38 U.S.C. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training (as well as those who have served on inactive duty for training).  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See also 38 C.F.R. § 3.6(a).

The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period; otherwise, the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive.

In this case, the appellant had active service from May 19, 1975 to February 13, 1976; thus, her period of active duty service is not during a period of war.  She also served on ADT with Army Reserves from November 27, 1973 to March 23, 1974.  Thus, in order to establish basic eligibility for veterans benefits during that period, the appellant must first establish that she was disabled from a disease or injury incurred or aggravated in the line of duty during her period of ADT.  See Paulson, 7 Vet. App. at 470.

The appellant has asserted in regard to a claim for service connection for a psychiatric disorder that she was disabled from a disease incurred in the line of duty during her period of ADT; however, service connection has previously been denied based on that claim.  The appellant did not appeal that denial and it is final.  

Because there is no recognized disability from a disease or injury incurred in the line of duty during her period of ADT, there is no basic entitlement to pension benefits.  Accordingly, the claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final matter, the Board notes that the claim for pension benefits was initially granted by the RO in a July 2002 rating decision.  Upon further research of the appellant's service personnel records, her pension benefits were terminated in a May 2007 decision.  VA regulations provide that, where a reduction or discontinuance of pension payments currently being made is warranted, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that pension benefits should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the final rating action is approved.


Here, the appellant was notified by letter dated March 2007 of the reasons for terminating her benefits, and she was afforded 60 days before the proposed action was implemented.  Thus, she has been afforded due process regarding the termination of benefits. 


ORDER

The appeal for restoration of nonservice-connected pension benefits is denied



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


